Citation Nr: 0733796	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-17 736A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for eczema.  

2.  Entitlement to service connection for vision changes.  

3.  Entitlement to service connection for fibrocystic breast 
changes.  

4.  Entitlement to service connection for left elbow 
disability.  

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to service connection for allergic reaction 
to sulfa.  

7.  Entitlement to service connection for loss of bone 
density of the lumbar spine.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.  

10.  Entitlement to an initial rating in excess of 10 percent 
for panic disorder without agoraphobia.  

11.  Entitlement to an initial compensable rating for hallux 
valgus with bilateral calcaneal spurs.  

12.  Entitlement to an initial compensable rating for right 
ankle fracture.  

13.  Entitlement to an initial compensable rating for right 
shoulder tendonitis with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from August 7, 1988, 
to November 30, 2004.  She had 3 years, 10 months, and 26 
days of active service prior to August 7, 1988, including a 
period from August 8, 1975, to August 7, 1977.  

These matters come to the Board of Veterans' Appeals (Board) 
following May 2005 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2005, jurisdiction of the 
veteran's claims file was transferred from the St. Louis RO 
to the RO in Muskogee, Oklahoma.  

In October 2007, following certification to the Board of the 
veteran's claims, the Board received a statement from the 
veteran's representative in which the veteran was noted to 
request a videoconference hearing before a member of the 
Board.  Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Under these circumstances, and in 
accordance with her request, the veteran must be provided an 
opportunity to present testimony during a videoconference 
hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  The veteran and her 
representative should be given 
opportunity to review the file and 
prepare for the hearing.  The file should 
thereafter be returned to the Board in 
advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

